  0:18-cv-01418-CMC-PJG             Date Filed 05/15/20       Entry Number 265        Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                       )            C/A No. 0:18-1418-CMC-PJG
                                                 )
                                Plaintiff,       )
                                                 )
       v.                                        )                       ORDER
                                                 )
Aull; Beckett, Jr.; T. Esterline; James Parrish; )
Travis H. Napier; Dr. Koon; Dr. T. Ergen; Dr. )
Arrojas; Dr. Compton; Pamela Derrick; Gina )
Williamson; Dr. Bryne,                           )
                                                 )
                                Defendants.      )
                                                 )

       The plaintiff, Robert Louis Garrett, Jr., a self-represented state inmate, has filed this action

seeking relief pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights by the

named defendants. Several defendants 1 filed a motion for summary judgment on February 12,

2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 232.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on February 13, 2020, advising the plaintiff of the importance of a motion for summary

judgment and of the need for him to file an adequate response. (ECF No. 233.) The plaintiff was

specifically advised that if he failed to respond adequately, the defendants’ motion may be granted,

thereby ending his case as to the claims against those defendants.

       On February 24, 2020, Garrett moved for an extension of time, alleging that he had not

received the defendants’ summary judgment motion. (ECF No. 237.) The defendants re-served

their motion, and on March 12, 2020, the court extended Garrett’s response deadline until April

15, 2020. (ECF No. 243.) The court specifically warned Garrett that failure to comply may result




       1
           Defendants Aull, Beckett, Jr., Esterline, and Parrish.
                                              Page 1 of 4
  0:18-cv-01418-CMC-PJG           Date Filed 05/15/20      Entry Number 265        Page 2 of 4




in dismissal of his claims as to the moving defendants for failure to prosecute. (Id.); Davis v.

Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       On March 16, 2020, the court issued Standing Order, Misc. No. 3:20-mc-105, that extended

the plaintiff’s deadline by twenty-one days due to the current public health emergency regarding

COVID-19, making Garrett’s response deadline May 6, 2020. Despite this extension of time and

notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

Garrett has failed to respond to the motion.

       Instead, on May 6, 2020, 2 Garrett filed an affidavit pursuant to Rule 56(d) of the Federal

Rules of Civil Procedure in which he essentially argues that he is not able to respond to the

defendants’ summary judgment motion because of the defendants’ refusal to turn over certain

documents during the course of discovery. (ECF No. 264.) He further argues that these documents

are essential to proving and substantiating his claims, and he attaches the relevant requests for

production. (ECF Nos. 264 & 264-1.)

       “The Court may defer considering a motion for summary judgment ‘[i]f a nonmovant

shows by affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition.’ ” Keith v. Cartledge, C/A No. 1:13-1131-RMG, 2014 WL 3867838, at *1

(D.S.C. Aug. 6, 2014) (quoting Fed. R. Civ. P. 56(d)). “To be successful on a Rule 56(d) request,

a party must provide specific reasons why discovery was necessary and identify information that

he believes would be adduced at discovery.” Id. (citing Mercer v. Arc of Prince Georges Cty.,

Inc., 532 F. App’x 392, 400 (4th Cir. 2013)). Summary judgment should be denied or deferred

where “the nonmoving party has not had the opportunity to discover information that is essential




       2
       See Houston v. Lack, 487 U.S. 266 (1988) (stating that a prisoner’s pleading is filed at
the moment of delivery to prison authorities for forwarding to the district court).
                                           Page 2 of 4
  0:18-cv-01418-CMC-PJG            Date Filed 05/15/20       Entry Number 265         Page 3 of 4




to his opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986) (discussing

Rule 56(f)—the precursor to Rule 56(d)). “However, if the nonmoving party has not been diligent

in pursuing discovery or if additional discovery will not create a genuine issue of material fact, a

Rule 56(d) motion is properly denied.” Keith, 2014 WL 3867838, at *1 (citing White v. BFI Waste

Servs., LLC, 375 F.3d 288, 295 n.2 (4th Cir. 2004); Strag v. Bd. of Trustees, Craven Cmty. Coll.,

55 F.3d 943, 954 (4th Cir. 1995)); see also Crumb v. McDonald’s Corp., C/A No. DKC 15-1719,

2017 WL 6055501, at *3 (D. Md. Dec. 6, 2017) (denying the plaintiff’s motion to deny or defer

summary judgment because the plaintiff “had the opportunity to pursue such discovery within the

limits of the rules and within the discovery period set by the court’s scheduling order”).

       Review of the docket shows that Garrett has had ample opportunity to obtain the requested

documents during the normal course of discovery in this matter. 3 Garrett was clearly capable of

filing a motion to compel with regard to the defendants’ stated objections as to the documents at

issue, but failed to properly and timely avail himself of this option. In fact, the court gave Garrett

multiple extensions of time as to the discovery deadline in this case and even allowed Garrett to

re-serve discovery responses and file a renewed motion to compel, as his previous motions to

compel were improper and/or untimely.           (See Order, ECF No. 160.)          Although Garrett

subsequently filed a motion to compel as to some of the requests at issue, his motion alleged that

he hadn’t received any responses to his requests for production; however, the defendants’ response

demonstrated that the responses had been timely served but that Garrett had yet to receive them

through the mail at the time he filed his motion. (See Order, ECF No. 186.) Thus, it is clear from

the record that Garrett did not properly file any motion to compel with regard to the documents he



       3
         The discovery period as to Defendants Aull, Beckett, Jr., Esterline, and Parrish ended on
September 25, 2019; the discovery period for Defendants Napier, Koon, Ergen, Arrojas, Compton,
Derrick, Williamson, and Byrne ended on May 1, 2020.
                                             Page 3 of 4
  0:18-cv-01418-CMC-PJG            Date Filed 05/15/20      Entry Number 265        Page 4 of 4




now alleges the defendants did not produce to him. Because Garrett did not avail himself of the

remedies provided by the Federal Rules of Civil Procedure for obtaining these documents during

the applicable discovery period, the court cannot say that Garrett has been diligent in pursuing the

discovery he now seeks. Accordingly, the court sees no basis for deferring consideration of the

defendants’ summary judgment motion. 4

       Accordingly, it is hereby

       ORDERED that Garrett’s Rule 56(d) request is denied. It is further

       ORDERED that Garrett shall advise the court as to whether he wishes to continue with his

claims as to Defendants Aull, Beckett, Jr., Esterline, and Parrish and to file a response to the

defendants’ motion for summary judgment on or before May 29, 2020. Plaintiff is further advised

that if he fails to respond, his claims against these defendants will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b). No further extensions of this deadline will be granted absent

extraordinary circumstances.

       IT IS SO ORDERED.



                                              __________________________________________
May 15, 2020                                  Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




       4
         Moreover, although Garrett generally states that the documents he seeks will “prove that
[the South Carolina Department of Corrections] had a custom of subjecting their Mental Health
Residents to cruel and unusual punishment, long stays in solitary confinement[,] and various forms
of excessive/unnecessary force,” it is not readily apparent that obtaining these documents would
create a genuine issue of material fact with regard to Garrett’s claims against the moving
defendants.
                                            Page 4 of 4
